Citation Nr: 1728825	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral hearing loss, in excess of 30 percent for the period prior to July 12, 2010, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), G.W.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of this hearing is of record.  

In November 2014, this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the matter to obtain up-to-date VA and Vet Center treatment records.  Following the remand, the AOJ obtained records from the East Orange VA Medical Center (VAMC), and associated facilities, to include the Morristown Community Based Outpatient Clinic (CBOC).  No records were obtained from the Secaucus, NJ Vet Center, and there is no documentation of any development to obtain any of these records.  It thus appears that these records were not requested.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is once again remanded.

The Board also notes that its review of the VA clinical records discloses the presence of two outstanding audiometric tests.  January 9, 2008, and January 8, 2009, audiology evaluation notes from the East Orange VAMC document that the Veteran was administered audiologic testing at those times.  Each record references audiometrics; however those audiometrics have not been obtained.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, upon remand, these audiometrics must be obtained. 

Lastly, the Veteran should also be afforded a new VA audiologic examination.  A July 2015 VA record reflects that the Veteran reported that his hearing acuity had worsened since his last VA examination in May 2014.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of his bilateral hearing loss disability, he should be afforded a new VA examination to address the severity thereof.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from the Secaucus, NJ Vet Center dated March 2011 to present.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain the specific clinical findings from VA audiological evaluations, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and speech recognition tests using the Maryland CNC test (audiometrics/audiograms) from the tests that occurred on January 9, 2008, and January 8, 2009.

See VA treatment records with those dates.  [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results.]

Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should note that the claims file has been reviewed. 

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

4.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




